        Case 9:20-cv-00052-DLC Document 25 Filed 09/23/20 Page 1 of 9



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

THE PEOPLE OF THE STATE OF                       CV 20 –52–M–DLC–KLD
MONTANA,

                     Petitioners,
                                                          ORDER
vs.

STEPHEN CLARK BULLOCK,
GOVERNOR OF THE STATE OF
MONTANA,

                      Defendant.


      On September 3, 2020, United States Magistrate Judge Kathleen L. DeSoto

entered her Findings and Recommendation recommending that the People of the

State of Montana’s (“Petitioners”) Petition for Redress of Grievances (Doc. 1) be

dismissed with prejudice for want of subject matter jurisdiction. (Doc. 23.)

Petitioners have timely objected to these findings. (Doc. 24.) As such, the Court

will review de novo. 28 U.S.C. § 636(b)(1)(C).

                                    BACKGROUND

      On April 28, 2020, Petitioners filed a Petition for Redress of Grievances

(Doc. 1) alleging that certain directives issued by Governor Bullock in response to

the COVID-19 pandemic offend a multitude of provisions of the Montana and

United States Constitutions. Governor Bullock responded by moving to dismiss

                                         1
        Case 9:20-cv-00052-DLC Document 25 Filed 09/23/20 Page 2 of 9



the petition (Doc. 1) under Rule 12(b)(1) and 12(b)(6) of the Federal Rules of Civil

Procedure. (Doc. 10.) Judge DeSoto concluded that dismissal was proper under

Rule 12(b)(1) and that, because amendment would be futile, the Petition (Doc. 1)

should be dismissed with prejudice. (Doc. 23.) Because of this determination,

Judge DeSoto did not analyze the sufficiency of the Petition (Doc. 1) under Rule

12(b)(6).

                                     STANDARD

       “It is a fundamental precept that federal courts are courts of limited

jurisdiction.” Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 374 (1978).

This notion is derived from the United States Constitution itself, which limits the

Court’s subject matter jurisdiction to justiciable “cases” or “controversies.” U.S.

Const., Art. III, § 2. As such, it is incumbent upon this Court to ascertain whether

subject matter jurisdiction exists before analyzing the merits of a litigant’s claims.

Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006). Indeed, this Court is to

presume it is without jurisdiction to hear a case until a contrary showing is made.

Stock West, Inc. v. Confederates Tribes of the Colville Reservation, 873 F.2d 1221,

1225 (9th Cir. 1989).

      Rule 12(b)(1) of the Federal Rules of Civil Procedure authorizes a motion to

dismiss for lack of subject matter jurisdiction. Subject matter jurisdiction is “the

courts’ statutory or constitutional power to adjudicate the case.” Steel Co. v.

                                           2
           Case 9:20-cv-00052-DLC Document 25 Filed 09/23/20 Page 3 of 9



Citizens for a Better Env’t, 523 U.S. 83, 89 (1998). This includes underlying

concepts such as standing. In re Palmdale Hills Prop., LLC, 654 F.3d 868, 873

(9th Cir. 2011). As the non-moving party, the burden rests on Petitioners to

establish that this Court is authorized to adjudicate their dispute, i.e. possesses

subject matter jurisdiction. Kingman Reef Atoll Invs., L.L.C. v. United States¸ 541

F.3d 1189, 1197 (9th Cir. 2008). If subject matter jurisdiction does not exist, this

Court is constitutionally obligated to dismiss the case. Arbaugh, 546 U.S. at 514.

      In adjudicating Governor Bullock’s motion to dismiss (Doc. 10), this Court,

like Judge DeSoto, is mindful of Petitioners’ status as pro se litigants. (Doc. 23 at

4–5.) As such, this Court will liberally construe the Petition and hold it “to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus,

551 U.S. 89, 94 (2007). This does not mean, however, that this Court will

“intervene to save [Petitioners] from their choice of counsel” and they should not

expect more favorable treatment than that afforded to licensed attorneys. Jacobsen

v. Filler, 790 F.2d 1362, 1364 (9th Cir. 1986).

                                     DISCUSSION

      I.       Subject Matter Jurisdiction.

      Judge DeSoto concluded that this Court lacks subject matter jurisdiction.

(Doc. 23 at 11.) Specifically, Judge DeSoto found that: (1) the Petition fails to

comply with Federal Rule of Civil Procedure 8(a)(1); (2) Petitioners impermissibly

                                           3
        Case 9:20-cv-00052-DLC Document 25 Filed 09/23/20 Page 4 of 9



seek to represent a class pro se; and (3) Petitioners lack standing to prosecute this

action. (Id. at 5–9.) Petitioners object to these findings. (Doc. 24.) Thus, as noted

above, the Court will undertake a de novo review.

      Federal Rule of Civil Procedure 8(a)(1) requires the Petition to contain “a

short and plain statement of the grounds for the court’s jurisdiction.” As Judge

DeSoto correctly notes, the failure to abide by this requirement “normally will

result in dismissal of the complaint on the defendant’s motion under Rule

12(b)(1)” unless amendment is appropriate. Braun v. U.S. Gov’t, 2013 WL

6577067, 2 (D. Mont. 2013) (CV 13–36–BU–DWM–JCL). The Petition fails to

contain a jurisdictional statement. (Doc. 1.)

      Additionally, it is well established that litigants proceeding pro se have no

authority to prosecute lawsuits on behalf of anybody other than themselves.

Russell v. United States, 308 F.2d 78, 79, (9th Cir. 1962); see also C.E. Pope

Equity Trust v. United States, 818 F.2d 696, 697–98 (9th Cir. 1987). As such,

Petitioners’ attempt to represent the “People of Montana” pro se is impermissible.

As noted below, the Court finds that even if the two foregoing issues are rectified,

amendment will not cure the Petition’s most critical jurisdictional defect—lack of

standing.

      “The Constitution’s case-or-controversy limitation on federal judicial

authority” requires that Petitioners have standing the prosecute this action before

                                           4
        Case 9:20-cv-00052-DLC Document 25 Filed 09/23/20 Page 5 of 9



this Court can adjudicate it on the merits. Friends of the Earth, Inc. v. Laidlaw

Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180 (2000). In order to establish standing,

Petitioners must show “(1) [they have] suffered an ‘injury in fact’ that is (a)

concrete and particularized and (b) actual or imminent, not conjectural or

hypothetical; (2) the injury is fairly traceable to the challenged action of the

defendant; and (3) it is likely, as opposed to merely speculative, that the injury will

be redressed by a favorable decision.” Id.

       The Supreme Court has been clear, however, that asserting “generalized

grievances about the conduct of government” is insufficient to confer Article III

standing. United State v. Richardson, 418 U.S. 166, 173 (1974). As such, “a

plaintiff raising only a generally available grievance about government—claiming

only harm to his and every citizen’s interest in proper application of the

Constitution and laws, and seeking relief that no more directly and tangibly

benefits him than it does the public at large—does not state an Article III case or

controversy.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 573 (1992). This is

precisely the case here.

      The Petition, entitled “Petition for Redress of Grievance,” contains nothing

more than formulaic recitations of various constitutional provisions Governor

Bullock has allegedly violated in responding to the COVID-19 pandemic. (See

generally Doc. 1.) In attempting to particularize the action, Petitioners point to a

                                           5
        Case 9:20-cv-00052-DLC Document 25 Filed 09/23/20 Page 6 of 9



“Criminal Complaint” filed by Teresa DeLaughder, Sovereign Citizen, which

describes the experiences of several individuals across Montana. (See generally

Doc. 17.) But as with the Petition itself, nothing in this document amounts to more

than generalized grievances that could be theoretically asserted by any Montanan,

and indeed, are purportedly advanced on behalf of all Montanans. In short, the

Petition and supporting materials amount to nothing more than generalized

grievances about Governor Bullock’s response to the COVID-19 pandemic. This

renders the Court constitutionally prohibited from hearing the case.

      Even if this were not the case, the Court finds that Petitioners have failed to

establish the third element of standing—that the injuries of which they complain

can be redressed by a favorable decision. The focus in a redressability analysis is

whether “the requested relief will redress the alleged injury.” Steel Co. v. Citizens

for a Better Env’t, 523 U.S. 83, 103 (1998). While difficult to parse, the Court

agrees with Judge DeSoto that Petitioners’ request Governor Bullock’s resignation,

impeachment, or imprisonment under 18 U.S.C. § 242. (Docs. 1 at 10–11; 23 at

9.)

      First, it is only speculative that a favorable decision would result in

Governor Bullock’s resignation. That decision rests with Governor Bullock, not an

Article III Court. Second, it is similarly speculative that a favorable decision

would result in impeachment. That decision rests with the Montana Legislature,

                                          6
          Case 9:20-cv-00052-DLC Document 25 Filed 09/23/20 Page 7 of 9



not an Article III Court. Mont. Const. art. V, § 13(2) (stating “[t]he Legislature

shall provide for the manner, procedure, and causes for impeachment . . . .”). The

Petition itself recognizes as much. (Doc. 1 at 10.)

       Finally, this Court obviously cannot order imprisonment pursuant to 18

U.S.C. § 242. Not only does this criminal statute not provide a civil cause of

action, but, more critically, under our constitutional scheme imprisonment under it

can only result after the constitutional processes attendant to criminal adjudication

have been afforded. See, e.g., U.S. Const. amends IV–VI. In short, in complaining

of various constitutional violations by Governor Bullock, Petitioners request that

this Court engage in unconstitutional behavior itself by adjudicating a dispute

outside of its subject matter jurisdiction, circumvent the Montana Constitution’s

impeachment process, and order imprisonment without any of the process due

under the United State Constitution to a person properly accused of criminal

activity.1 This the Court cannot do. The Petition will be dismissed for lack of

subject matter jurisdiction.

       II.     Futility of Amendment.

       Judge DeSoto concluded that amendment of the Petition would be futile.



1
  This observation is, of course, irrespective of the reality that Petitioners lack standing to assert
criminal charges against Governor Bullock. Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973)
(holding “a private citizen lacks a judicially cognizable interest in the prosecution or
nonprosecution of another”); Baldwin v. Doe, 2016 WL 8231140 (D. Or. 2016) (dismissing a
private citizen’s “First Criminal Complaint on Information” for lack of standing).
                                                   7
        Case 9:20-cv-00052-DLC Document 25 Filed 09/23/20 Page 8 of 9



(Doc. 23 at 10.) Petitioners object and request “an opportunity to cure any

deficiencies in the Petition.” (Doc. 24 at 4.) With respect to plaintiffs proceeding

pro se, dismissal without leave to amend “is proper only if it is absolutely clear

that the deficiencies of the complaint could not be cured by amendment.”

Schucker v. Rockwood, 846 F.2d 1202, 1204 (9th Cir. 1988). While the Court

finds that Petitioners could possibly cure the defects noted above by including a

Rule 8(a)(1) statement and abandoning their pro se status, it is not convinced that

they can amend away the absence of subject matter jurisdiction.

      Indeed, Petitioners have framed this action as an assertion of various

constitutional grievances against Governor Bullock for his response to the COVID-

19 pandemic. (Doc. 1.) Accordingly, the very premise of their claims—that the

People of Montana as a whole seek redress for the Governor’s alleged

constitutional violations—is insufficient to confer Article III standing. As such,

amendment of the Petition would be futile and fail to alter this Court’s conclusion

that it lacks subject matter jurisdiction over the action.

      In the end, de novo review compels the same conclusion reached by Judge

DeSoto. Having reviewed Petitioners’ objections (Doc. 24) the Court adopts Judge

Desoto’s Findings and Recommendation in full.

      Accordingly, IT IS ORDERED that Judge Desoto’s Findings and

Recommendation (Doc. 23) is ADOPTED in full.

                                            8
      Case 9:20-cv-00052-DLC Document 25 Filed 09/23/20 Page 9 of 9



     IT IS FURTHER ORDERED that Governor Bullock’s motion to dismiss

(Doc. 10) is GRANTED.

     IT IS FURTHER ORDERED that the Petition (Doc. 1) is DISMISSED

WITH PREJUDICE.

     The Clerk of Court is directed to close the case file.

     DATED this 23rd day of September, 2020.




                                         9
